Citation Nr: 1615762	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-37 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disease, to include peripheral vascular disease, claimed as a circulatory disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of service connection for a cardiovascular disease, to include peripheral vascular disease, claimed as a circulatory disorder is addressed in the Remand portion of the decision below.


FINDING OF FACT

Throughout the appeal, VA audiometric test results show the Veteran has had Level I hearing, bilaterally.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Hearing Loss

Service connection was granted for bilateral hearing loss by a rating decision in October 2008, and a noncompensable evaluation was assigned, effective February 14, 2008.  Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded a VA audiological examination in June 2008.  The audiometric findings were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
5
15
40
45
26.25
98
LEFT
10
20
45
45
30
100

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for both the right and left ears.  Applying those values to Table VII, the designations yield a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded another VA audiological examination in February 2014.  The Veteran reported having difficulty understanding speech, especially with background noise present.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
25
45
50
34
100
LEFT
15
25
50
50
35
100

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for both the right and left ears.  Applying those values to Table VII, the designations also yield a noncompensable evaluation.  Id. 

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  The medical evidence of record does not demonstrate that the Veteran's service-connected hearing loss meets the criteria for exceptional hearing loss.  38 C.F.R. § 4.86.  

The Board has considered the Veteran's statements with regard to his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected bilateral hearing loss.  Moreover, the examiners considered the functional effects of the Veteran's bilateral hearing loss in making their findings.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of hearing acuity pursuant to 38 C.F.R. § 4.85, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Throughout the appeal period, VA audiometric test results show the Veteran has had Level I hearing, bilaterally.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable evaluations are provided for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present in this case.  Moreover, the Board has considered the Veteran's service-connected bilateral hearing loss under the provisions for exceptional patterns of hearing loss, but found that the Veteran's bilateral hearing loss did not meet the criteria for such application.  38 C.F.R. § 4.86.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral hearing loss, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral hearing loss varied to such an extent that a compensable rating would be warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to an initial compensable evaluation for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial compensable disability rating for service-connected hearing loss is denied. 


REMAND

Medical treatment records are unclear as to whether the Veteran has a currently diagnosed circulatory disease.  Although a March 2014 VA medical opinion stated that the Veteran did not demonstrate signs and symptoms of a circulatory disorder secondary to diabetes mellitus based on review of the record, the Veteran's private practitioner stated in a December 2012 letter that the Veteran "currently suffers from adult onset diabetes, peripheral vascular disease and erectile dysfunction."  In addition, the Veteran stated during the January 2013 hearing before the Board that he went to the hospital after becoming dizzy and passing out while at work due to his circulatory problems.  Although a March 2014 VA medical opinion was obtained regarding this issue, the Veteran has not been physically examined specifically for a circulatory disease.  Significantly, the March 2014 examiner did not address the December 2012 private practitioner's letter or the Veteran's testimony regarding treatment for dizziness and passing out.  As the evidence is inadequate to decide the claim for a circulatory disease, additional development under the duty to assist is needed.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the hospital after becoming dizzy and passing out while at work, and the treatment records from the private practitioner who provided the December 2012 letter.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination by an appropriate medical professional to determine whether any cardiovascular disease or "circulatory" disorder currently found or previously diagnosed, to include peripheral vascular disease, is related to the Veteran's military service or to a service-connected disorder.  The claims file and all electronic records must be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed cardiovascular disease, to include peripheral vascular disease, claimed as a circulatory disorder, is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed cardiovascular disease, to include peripheral vascular disease, claimed as a circulatory disorder, is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


